No. 2--06--0806      Filed: 9-28-07
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re ANGEL S., Alleged to be a Person ) Appeal from the Circuit Court
Subject to Involuntary Admission       ) of Winnebago County.
                                       )
                                       ) No. 06--MH--628
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Angel S.,      ) Patrick L. Heaslip,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE CALLUM delivered the opinion of the court:

       Respondent, Angel S., appeals from the trial court's order finding her to be a person subject

to involuntary admission and committing her to the Department of Mental Health for 90 days. On

appeal, respondent challenges the order on the bases that (1) the State failed to present clear and

convincing evidence that because of her mental illness she was unable to provide for her basic

physical needs, and (2) the trial court failed to consider less restrictive treatment alternatives to

hospitalization. We agree with respondent's second contention and reverse.

                                         BACKGROUND

       On August 7, 2006, Sheila Dock, a counselor at Swedish American Hospital, filed a petition

for involuntary admission, alleging that respondent was mentally ill and by reason of her mental

illness was unable to provide for her basic physical needs so as to guard herself from serious harm.

The petition was accompanied by the certificates of two psychiatrists. On August 15, 2006, the trial
No. 2--06--0806


court held a hearing on the matter. The facts presented below are derived from the evidence

presented at that hearing.

       Sheila Dock testified that she is the assessment and referral counselor in the emergency room

of Swedish American Hospital. Her position entails meeting with patients who suffer from mental

illness and referring the patients to the most suitable placement. Dock testified that on August 5,

2006, respondent came to the emergency room stating that she had suffered burns to her neck from

a ventilator in her car. Dock did not observe any burns to respondent's neck. Respondent further

stated that there was an invisible man stabbing her in the chest. Dock testified that respondent was

delusional and very hostile. Respondent reported that she was not sleeping much. Respondent

denied that she was on medication and denied that she had been seeing a mental health counselor.

Dock then checked the hospital's computer system and determined that at respondent's last hospital

visit, respondent was taking psychotropic medications, which she had now stopped taking. Dock

also determined that respondent had made previous visits to the Janet Wattles Center, which

provides mental health services. Later that evening, a counselor from the Janet Wattles Center came

to the hospital to assess respondent. The counselor recommended that respondent be hospitalized.

Dock in turn filed the petition for involuntary admission.

       Dock further testified that during respondent's stay at the hospital, respondent ignored the

hospital staff's request to stay in her room and instead would circle around the nurses' station,

mumbling unintelligibly to herself. Respondent was very agitated and upset. Dock believed that

respondent was unable to care for herself due to her delusional state. Dock also testified that

respondent drove herself to the hospital but that it was unsafe for respondent to drive at this time.




                                                 -2-
No. 2--06--0806


       On cross-examination, Dock admitted that respondent arrived at the hospital safely in her

own car. Dock was also told that respondent had a place to live. Dock stated that respondent did

not appear to be malnourished and that respondent's appetite was normal. Dock never questioned

respondent about how she obtained food, if she cooked for herself, or whether she had any financial

means of support. Dock also failed to evaluate whether respondent had an understanding of money.

Dock testified that although respondent had been previously prescribed medication, it was possible

that respondent was not currently under a doctor's order to take medication.

       Next, Joann Langley, a licensed clinical psychologist, testified that she was appointed by the

court to examine respondent. Langley examined respondent on August 7, 2006, and again briefly

on the day of the hearing. During both examinations, respondent exhibited signs of mental illness,

including delusions, paranoid ideation, agitation, and hostility. Langley opined that respondent

suffered from paranoid schizophrenia. Langley came to this conclusion based on respondent's beliefs

that her identity and money had been stolen and that she had been placed in the hospital by mistake.

Respondent insisted that another person by the same name must be responsible for this situation.

Respondent also stated that someone was tampering with her mailbox, preventing her from receiving

her medications. Langley explained that it is common for a person with paranoid schizophrenia to

believe that her identity or thoughts are being stolen, or that ideas are being inserted into her brain.

       When Langley reviewed with respondent the petition seeking involuntary admission,

respondent explained that her comments in the emergency room were misunderstood and that it only

felt like someone was stabbing her in the chest. Respondent also explained that the heat vent in her

car had been focused on her neck, causing the burning to her neck.




                                                  -3-
No. 2--06--0806


        During her hospital stay, respondent was very hostile toward the hospital staff and would yell,

swear, and make derogatory remarks about them. Respondent accused the staff of fabricating lies

and accused Langley of being an advocate for the devil. Respondent expressed fear that the staff

would assault and rape her. Langley witnessed a phone conversation between respondent and her

case manager, where respondent screamed into the phone and insisted that her money, belongings,

and identity were being stolen. On August 15, Langley was unable to finish her interview because

respondent was speaking over Langley in a loud voice and eventually respondent simply left the

room.

        Langley opined that respondent was mentally ill and because of her illness was unable to

provide for her basic care. Langley considers several criteria in making such a determination,

including whether the patient has a place to stay, and in this case respondent indicated that she had

an apartment. Langley did not, however, verify this information. Langley would also generally ask

a patient how she would receive medical care, how she would obtain food, and how she would keep

herself safe. Langley did not provide respondent's responses to these specific questions, although

Langley later reported that respondent was not forthcoming with information during the interviews.

Respondent refused to discuss food, money, or whether she had family or friends who could provide

her with assistance. Respondent stated that she was with the military, and Langley verified with the

Veteran's Administration that respondent was indeed a veteran and a patient. Langley testified that

respondent sought medical attention on her own and that while at the hospital she agreed to receive

an electrocardiogram.

        Langley further testified that, while at the hospital, respondent was receiving "emergency

medication" that is "ordered through restriction of rights when a person is evaluated as being at risk



                                                  -4-
No. 2--06--0806


of harming themselves, someone else, or at risk of decompensating to the point where there would

be serious problems." The emergency medication was ordered on August 9, five days after

respondent's initial hospitalization, because respondent was screaming, pounding on a desk, and

threatening to break furniture.

       A report prepared by Langley was also before the court. Langley did not testify regarding

the report, but the report reveals that respondent was being treated by a psychiatrist and a social

worker with the Veteran's Care Facility. Also, the report reveals that respondent stated that she rents

an apartment but she became angry and suspicious when Langley asked about it.

       Langley further explained that her primary concern was respondent's lack of trust. Langley

opined that while respondent would probably be safe in her own home and possibly at the clinic

where she receives treatment, respondent "would have difficulty getting to and from anywhere."

Because of her extreme paranoia, her argumentativeness, and her belief that people are trying to

harm her, Langley opined that respondent would have difficulty with many activities, including

shopping in a store, taking a bus, accepting a policeman's assistance, and waiting in a clinic waiting

room. Langley further testified that if respondent had enough food in her apartment, she could

probably survive for a period of time without any assistance, but otherwise, respondent would be

unable to care for herself at the present time.

       After the presentation of the evidence, the trial court found that it was clear that respondent

suffered from paranoid schizophrenia. The court noted that it next had to decide whether respondent

could provide for her basic physical needs without outside assistance. In that regard, the court found

as follows:




                                                  -5-
No. 2--06--0806


       "The problem is her actions coming to the hospital pretty much establish that she can provide

       for herself without assistance. She comes to the hospital believing that she is suffering from

       an injury, which is nonexistent.

               I'm going to find that the State has shown by clear and convincing evidence that she

       suffers from mental illness, which does prevent her from providing for her basic physical

       needs without the assistance of outside help."

The trial court ruled that respondent was subject to involuntary admission. The court then proceeded

to determine the proper disposition.

       Daniel Grohens testified that he is the director of social work at Singer Mental Health and

Developmental Center. Grohens completed a dispositional report in this case during a 15-minute

court recess following the court's finding that respondent was subject to involuntary admission.

Grohens prepared the report because the assigned social worker was on vacation. Grohens

recommended that respondent be hospitalized because "[t]here is no alternative to hospitalization

due to the findings of the Court about inability to care for herself." He further explained that

respondent does not recognize that she has a mental illness and therefore she would not pursue

outpatient aftercare. Furthermore, the likelihood of her pursuing assistance from other people would

be "about nil." He further testified that "historically" there have been only a "couple of instances of

out-patient commitment to the community." When asked if he believed that outpatient treatment

would be appropriate in this case, Grohens responded that the signatory of the report, who in this

case was psychiatrist William Woods, is the one really making the recommendation and it "is not

[Grohens'] role ever to determine the level of after care needed." Grohens testified that by signing

the report, Woods agreed with 90 days of hospitalization for respondent.



                                                 -6-
No. 2--06--0806


       On cross-examination, when asked what alternatives he considered, Grohens merely replied

that "[t]he alternatives to treatment were investigated at the point of admission." The following

exchange then took place:

              "Q. That doesn't answer my question. In the last 15 minutes, what alternatives at this

       point did you investigate?

              A. Well, I asked the case worker, Dennis, does she go to Janet Wattles, and he said

       she's a--this is the area from which she comes. So she falls within a catchment area of

Wattles

       were the patient involved with any psychiatric after-care services.

              Q. Let's look at the other alternatives.

              A. She would not have been admitted mostly. She--her symptoms would have been

       controlled.

              Q. That doesn't answer my question. Janet Wattles is an alternative, did you contact

       them in the last 15 minutes?

              A. Janet Wattles was one of the, I think, petitioners for her hospitalization.

              Q. Did you have contact with them or not in the last 15 minutes ***?

              A. No.

              Q. She's a veteran, did you contact the Veterans Administration at Milwaukee or

       Madison?

              A. Do you want a complete answer or are deriving for a--

              Q. I want to know, Dr. Grohens, did you contact them within the last 15 minutes.

              A. No, I did not.



                                               -7-
No. 2--06--0806


                                                ***

               Q. In creating this dispositional evaluation in the last 15 minutes, did you contact any

       group homes, nursing homes or other community mental health service providers?

               A. Of course not."

       The State argued that there were really only two alternatives available, either to release

respondent or to hospitalize her. Respondent's counsel, on the other hand, argued that there were

many alternatives to discharge or hospitalization, including nursing homes, group homes, and out-

patient treatment. To this the State responded:

               "I think it's a complete mischaracterization to say that the State has--should give the

       Court all the alternatives to hospitalization. There is a course in the history in Winnebago

       County that there isn't involuntary commitment with out-patient counseling.

               The history in Winnebago County is that if there is involuntary commitment, that the

       least restrictive environment at that point is hospitalization."

The court found that it was evident that respondent does not recognize that she suffers from a mental

illness and is not seeking treatment. With treatment, the court felt that respondent "could probably

live a normal life." The court further concluded:

               "Unfortunately, *** what you are asking me to do is to release her to the most--least

       restrictive form of treatment, but there's no indication that she would follow through with

       that.

               It would be one thing if she said you're right, I have got this problem, I'll seek

       treatment. I'll get treatment at Janet Wattles or through some other least restrictive

       placement, but she isn't saying that.



                                                  -8-
No. 2--06--0806


               And, frankly, it's my experience, that unless she's forced into treatment at this point,

       I don't think her issues can be properly addressed.

               I would hope in time that after she is released *** that she will follow through with

       after-care, that her condition will be treated, and she probably could live a pretty normal life

       if she continues with treatment and takes the prescribed medications.

               But at this point, I know hospitalization is the most restrictive. But given the set of

       facts and circumstances, I think it's the least restrictive when you take into consideration

       everything that's been presented here today."

                                             ANALYSIS

       Initially, we note that the trial court's order has expired by its own terms. Consequently, this

case normally would be moot, but the character of an involuntary admission is "of sufficient

significance to permit the invoking of the 'collateral consequence' exception to the mootness

doctrine." In re Hays, 102 Ill. 2d 314, 317 (1984). Thus, we review this appeal, but we reach only

respondent's second contention, as we find it dispositive.

       After a court determines that a respondent is subject to involuntary admission, the court must

order the respondent's placement in the least restrictive treatment alternative that is appropriate. 405

ILCS 5/3--811 (West 2006); In re Nancy A., 344 Ill. App. 3d 540, 555 (2003). Section 3--811 of the

Mental Health and Developmental Disabilities Code (Code) provides in relevant part as follows:

               "If any person is found subject to involuntary admission, the court shall consider

       alternative mental health facilities which are appropriate for and available to the respondent,

       including but not limited to hospitalization. The court may order the respondent to undergo

       a program of hospitalization in a mental health facility designated by the Department, in a



                                                  -9-
No. 2--06--0806


       licensed private hospital or private mental health facility if it agrees, or in a facility of the

       United States Veterans Administration if it agrees; or the court may order the respondent to

       undergo a program of alternative treatment; or the court may place the respondent in the care

       and custody of a relative or other person willing and able to properly care for him or her. The

       court shall order the least restrictive alternative for treatment which is appropriate." 405

       ILCS 5/3--811 (West 2006).

Thus, the court has several treatment options: ordering hospitalization, ordering outpatient treatment,

or ordering the person to be placed in the care of a relative or other person willing to care properly

for her. 405 ILCS 5/3--811 (West 2006); Nancy A., 344 Ill. App. 3d at 555-56. "However, there is

a statutory preference for treatment other than hospitalization." Nancy A., 344 Ill. App. 3d at 556.

Hospitalization may be ordered only if the State proves that it is the least restrictive treatment

alternative. Nancy A., 344 Ill. App. 3d at 556; In re Luttrell, 261 Ill. App. 3d 221, 226 (1994). This

requirement is not met merely because the State's expert opines that commitment is the least

restrictive placement; the expert's opinion must be supported by the evidence. Nancy A., 344 Ill.

App. 3d at 556; Luttrell, 261 Ill. App. 3d at 227.

       The trial court's decision in an involuntary admission proceeding is accorded great deference

because the trial court is in the best position to determine the credibility of the witnesses and weigh

the evidence. Nancy A., 344 Ill. App. 3d at 554. Its finding will not be reversed unless it is against

the manifest weight of the evidence. Nancy A., 344 Ill. App. 3d at 554. A finding is against the

manifest weight of the evidence only if the opposite conclusion is clearly apparent or the finding is

unreasonable, arbitrary, or not based on evidence. Nancy A., 344 Ill. App. 3d at 554.




                                                 -10-
No. 2--06--0806


       Here, the State failed to prove that commitment to a mental health facility was the least

restrictive alternative. Grohens did not explore any intermediate care facilities or other less

restrictive alternatives. Instead, Grohens recommended hospitalization simply because "[t]here is

no alternative to hospitalization due to the findings of the Court about inability to care for herself."

Furthermore, Grohens testified that it is never his job to determine the level of after care needed.

Thus, any testimony he did offer was of limited value.

       We are especially bothered by the State's assertion that hospitalization is the only option it

considers in involuntary admission cases. The procedural safeguards enacted by the legislature are

not mere technicalities; rather, they are intended to safeguard the important liberty interests at issue

in mental health cases. Luttrell, 261 Ill. App. 3d at 230. The total disregard for the legislatively

established procedures is unacceptable.

       In light of the statutory preference for treatment other than hospitalization, we conclude that

the trial court's finding that hospitalization was the least restrictive alternative was against the

manifest weight of the evidence. Accordingly, we reverse the involuntary admission order. See

Luttrell, 261 Ill. App. 3d at 232.

       The judgment of the circuit court of Winnebago County is reversed.

       Reversed.

       GROMETER, P.J., and BOWMAN, J., concur.




                                                 -11-